          Case 2:19-cv-01197-JCM-BNW Document 89 Filed 04/23/21 Page 1 of 5



 1 DICKINSON WRIGHT PLLC
   MICHAEL N. FEDER (Nevada Bar No. 7332)
 2 Email: mfeder@dickinson-wright.com
   3883 Howard Hughes Parkway, Suite 800
 3 Las Vegas, Nevada 89169
   Tel: (702) 550-4400
 4 Fax: (844) 670-6009

 5 MINTZ & GOLD, LLP
   PETER GUIRGUIS (Admitted Pro Hac Vice)
 6 Email: guirguis@mintzandgold.com
   SCOTT KLEIN (Admitted Pro Hac Vice)
 7 Email: klein@mintzandgold.com
   600 Third Avenue
 8 New York, NY 10016
   Tel: (212) 696-4848
 9 Fax: (212) 696-1231

10 Attorneys for Venetian Casino Resort, LLC and
   Interfact Group-Nevada, Inc.
11
                              UNITED STATES DISTRICT COURT
12
                                    DISTRICT OF NEVADA
13
    VENETIAN CASINO RESORT, LLC, a               Case No. 2:19-cv-01197-JCM-DJA
14 Nevada limited liability company,

15               Plaintiff,                      STIPULATION AND [PROPOSED]
                                                 ORDER FOR AN EXTENSION OF
16   v.                                        TIME FOR VCR AND INTERFACE TO
17                                             FILE THEIR REPLY IN SUPPORT OF
     ENWAVE LAS VEGAS LLC, a Delaware
     limited liability company,                  THEIR MOTION TO STRIKE AND
18                                             MOTION TO REVOKE INTERVENOR
                Defendant.                                 STATUS
19

20

21
                                                       [SECOND REQUEST]
22   ENWAVE LAS VEGAS LLC, a Delaware
     limited liability company,
23
              Counterclaimant,
24
     v.
25
     VENETIAN CASINO RESORT, LLC, a
26   Nevada limited liability company, and
     INTERFACE GROUP-NEVADA, INC., a
27   Nevada corporation,

28           Counterdefendants.

                                              1
              Case 2:19-cv-01197-JCM-BNW Document 89 Filed 04/23/21 Page 2 of 5



 1
         GRAND CANAL SHOPS II, LLC, a
 2       Delaware limited liability company,
 3                    Counterclaimant,
 4       v.
 5       VENETIAN CASINO RESORT, LLC, a
         Nevada limited liability company
 6
                      Counterdefendant. 1
 7

 8             Plaintiff/Counterdefendant VENETIAN CASINO RESORT, LLC, (“VCR”) and
 9 Counterdefendant INTERFACE GROUP-NEVADA, INC. (“Interface,” collectively with VCR,

10 “Venetian Parties”), by and through their counsel of record the law firms of Dickinson Wright

11 PLLC and Mintz & Gold, LLP, Defendant/Counterclaimant ENWAVE LAS VEGAS LLC

12 (“Enwave”), by and through its counsel of record the law firms of Brownstein Hyatt Farber

13 Schreck, LLP and Baker Donelson Bearman Caldwell & Berkowitz, PC, and Intervenor GRAND

14 CANAL SHOPS II, LLC (“GCS”), by and through its counsel of record the law firms of King &

15 Spalding LLP and Santoro Whitmire, hereby stipulate and agree, subject to this Court’s approval,

16 pursuant to Local Rule 7-1 and Local Rule IA 6-1 to extend (a) the deadline for Enwave to

17 supplement its response to Venetian Parties’ discovery requests (deadline for initial responses

18 was March 22, 2021); (b) the deadline for the Venetian Parties to file a Reply in support of the

19 Motion to Strike GCS’s Counterclaim and to Revoke GCS’s Intervenor Status (“Motion to

20 Strike”) (current deadline is April 13, 2021); and (c) the deadline for the Venetian Parties to file

21 a response to GCS’s Amended Counterclaim (current deadline is April 13, 2021), as follows:

22             1.     On January 11, 2021, GCS filed its Counterclaim against Enwave (ECF No. 68);
23             2.     On January 26, 2021, the Court approved the Parties’ Stipulated Discovery Plan
24 and Scheduling Order, providing for Enwave to respond and produce documents in response to

25 the Venetian Parties’ discovery requests by February 19, 2021 (ECF No. 72);

26             3.     On February 1, 2021, the Parties filed a Stipulation and Proposed order for
27

28   1
         The Venetian Parties object to the caption as incorrectly listing VCR as the Counter Defendant.
                                                       2
          Case 2:19-cv-01197-JCM-BNW Document 89 Filed 04/23/21 Page 3 of 5



 1 Extension of time for Enwave to respond to GCS’s Counterclaim (ECF No. 74) (“First

 2 Stipulation”);

 3         4.       On February 1, 2021, the Venetian Parties filed a Motion to Strike GCS’s
 4 Counterclaim and to Revoke GCS’s Intervenor Status (ECF No. 75);

 5         5.       The Court approved the First Stipulation, providing Enwave until February 11,
 6 2021, to respond to GCS’s Counterclaim (ECF No. 76);

 7         6.       On February 10, 2021, GCS filed its Amended Counterclaim (ECF No. 77);
 8         7.       On February 16, 2021, GCS filed its Response to the Venetian Parties’ Motion to
 9 Strike (ECF No. 78);

10         8.       Enwave then requested additional time to respond and produce documents in
11 response to the Venetian Parties’ Rule 34 discovery requests and the Venetian Parties, as a

12 professional courtesy, agreed to the same, contingent upon GCS agreeing to an extension of the

13 deadline for the Venetian Parties to file the Reply in support of the Motion to Strike and the

14 deadline to file any new motion to strike with respect to GCS’s Amended Counterclaim, to

15 which GCS agreed;

16         9.       On February 23, 2021, the parties filed a stipulation and proposed order to extend
17 (a) the deadline for Enwave to respond and produce documents in response to the Venetian

18 Parties’ Rule 34 discovery requests, and to respond to GCS’s Amended Counterclaim, to March

19 22, 2021; (b) the deadline for the Venetian Parties to file a response to GCS’s Amended

20 Counterclaim to April 13, 2021; and (c) the deadline for the Venetian Parties to file a Reply in

21 support of the Motion to Strike GCS’s Counterclaim to April 13, 2021. (ECF No. 79);

22         10.      On February 25, 2021, the Honorable Magistrate Judge Brenda Weksler approved
23 the parties’ February 23, 2021 stipulation (the “Stipulated Order”). (ECF No. 80.) To give the

24 Venetian Parties the opportunity to review Enwave’s document production prior to further

25 briefing, the Stipulated Order provided for (a) Enwave to respond and produce documents in

26 response to the Venetian Parties’ Rule 34 discovery requests, and to respond to GCS’s Amended

27 Counterclaim, by March 22, 2021; (b) for the Venetian Parties to file any motion to strike GCS’s

28

                                                     3
            Case 2:19-cv-01197-JCM-BNW Document 89 Filed 04/23/21 Page 4 of 5



 1 Amended Counterclaim by April 13, 2021; and (c) for the Venetian Parties to file a Reply Brief

 2 in support of its Motion to Strike by April 13, 2021;

 3          11.    On March 22, 2021, Enwave filed its Answer to GCS’s Amended Counterclaim
 4 (ECF No. 83);

 5          12.    On March 22, 2021, Enwave also served responses and made a document
 6 production in response to the Venetian Parties’ discovery requests;

 7          13.    On March 23, 2021, a dispute arose regarding the sufficiency of the production,
 8 which the parties believe can be resolved with additional time for Enwave to serve a supplmental

 9 production rather than involving the Court at this juncture;

10          14.    Given the foregoing, and to give the Venetian Parties the opportunity to review
11 Enwave’s document production prior to further briefing, all parties have agreed to an extension

12 of the deadline for Enwave to supplement its response to the Venetian Parties’ Rule 34 discovery

13 requests to April 27, 2021. The parties have also agreed to extend the Venetian Parties’ deadline

14 to file any motion to strike GCS’s Amended Counterclaim (ECF No. 77) and extending the

15 Venetian Parties’ deadline to file a Reply Brief in support of its Motion to Strike to May 18,

16 2021 (ECF. No. 84);

17          15.    Accordingly, all parties hereby stipulate, subject to the Court’s approval, that the
18 Venetian Parties shall file any reply brief in support of their Motion to Strike GCS’s

19 Counterclaim (ECF No. 75) and their Motion to Revoke GCS’s status as an intervenor (ECF No.

20 87) by May 18, 2021. This is the second request to extend the foregoing deadlines, and all parties

21 submit that good cause exists for these extensions and that they are not intended for purposes of

22 delay.

23

24

25

26

27

28

                                                     4
         Case 2:19-cv-01197-JCM-BNW Document 89 Filed 04/23/21 Page 5 of 5



 1   DATED this 23rd day of April, 2021.             DATED this 23rd day of April, 2021.
 2   DICKINSON WRIGHT PLLC                           BROWNSTEIN HYATT FARBER
                                                     SCHRECK, LLP
 3
     /s/: Michael N. Feder_________________          /s/: Matthew A. Woolf ______________
 4                                                    ADAM K. BULT, ESQ. (NBN 9332)
     MICHAEL N. FEDER, ESQ. (NBN 7332)
     3883 Howard Hughes Parkway, Suite 800            EMILY A. ELLIS, ESQ. (NBN 11956)
 5                                                    100 North City Parkway, Suite 1600
     Las Vegas, Nevada 89169
                                                      Las Vegas, NV 89106-4614
 6
     PETER GUIRGUIS, ESQ. (Pro Hac Vice)
     SCOTT KLEIN, ESQ. (Pro Hac Vice)                MATTHEW A. WOOLF, ESQ.
 7                                                   (Pro Hac Vice)
     MINTZ & GOLD, LLP
     600 Third Avenue                                BAKER DONELSON BEARMAN
 8                                                   CALDWELL & BERKOWITZ PC
     New York, NY 10016
                                                     201 St. Charles Avenue, Suite 3600
 9                                                   New Orleans, LA 70170
     Attorneys for Plaintiff-Counterdefendant
10   Venetian Casino Resort, LLC and
     Counterdefendant Interface Group-Nevada, Inc.   Attorneys for Defendant-Counterclaimant
                                                     Enwave Las Vegas LLC
11
     DATED this 23rd day of April, 2021.
12
     SANTORO WHITMIRE
13
     /s/: Matthew Brigman
14   JAMES E. WHITMIRE, ESQ. (6533)
     10100 W. Charleston Blvd., Suite 250
15   Las Vegas, Nevada 89135

16   LAWRENCE SLOVENSKY, ESQ.
     (Pro Hac Vice)
17   KING & SPALDING LLP
     1180 Peachtree St. NE
18   Atlanta, GA, 30309

19   Attorneys for Intervenor-
     Defendant/Counterclaimant Grand Canal Shops
20   II, LLC

21
                                              ORDER
22
          IT IS SO ORDERED :on
                             May
                               this7, 2021. day of __________________, 2021.
                                    _______
23

24
                                              ____________________________________
25                                            Honorable Magistrate Judge Brenda Weksler
                                              United States Magistrate Judge
26

27

28

                                                5
